Citation Nr: 1721793	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1970 to January 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the RO in Muskogee, Oklahoma.  This case was previously before the Board in November 2015, where the Board, in pertinent part, reopened and remanded the issues on appeal to obtain new VA knee and shoulder examinations.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the Board grants service connection for right and left knee and shoulder disabilities, which is a total grant of benefits as to the issues on appeal, the Board need not address Stegall compliance at this time.

The Veteran first testified from Muskogee, Oklahoma, at a September 2013 Board videoconference hearing before a Veterans Law Judge, who was seated in Washington, D.C.  As the previous Veterans Law Judge is no longer with the Board, a new Board videoconference hearing before the undersigned Veterans Law Judge was held in August 2016.  The hearing transcripts have been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral shoulder traumatic arthritis, tendonitis, and shoulder strain.  The Veteran is also diagnosed with left shoulder rotator cuff rupture and repair residuals and status post arthroscopic surgery of the right shoulder.

2.  During service the Veteran injured both shoulders while sliding headfirst during a softball game.

3.  The currently diagnosed shoulder disabilities are related to the in-service bilateral shoulder injury.

4.  The Veteran is currently diagnosed with bilateral knee strain and traumatic arthritis.  The Veteran is also diagnosed with a right knee meniscus injury.

5.  During service the Veteran injured both knees after falling while carrying a fellow service member during training.

6.  The currently diagnosed knee disabilities are related to the in-service bilateral knee injury.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for the right shoulder disabilities of traumatic arthritis, tendonitis, shoulder strain, and status post arthroscopic surgery have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for the left shoulder disabilities of traumatic arthritis, tendonitis, shoulder strain and rotator cuff rupture and repair residuals have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee disabilities of knee strain, traumatic arthritis, and a meniscus injury have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left knee disabilities of knee strain and traumatic arthritis have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants service connection for bilateral knee and shoulder disabilities, which is a total grant of benefits as to the issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Bilateral Shoulder Disability

In the original November 2009 claim, the Veteran advanced that a bilateral shoulder disability began during service in 1972.  Initially, the Board finds that the Veteran is currently diagnosed with multiple right and left shoulder disabilities.  Per the report of a May 2013 private independent medical examination, a private examiner diagnosed traumatic arthritis and tendonitis of the right and left shoulders.  Further, the private examiner diagnosed left shoulder rotator cuff rupture and repair residuals.  A VA examiner at a September 2015 VA shoulder examination also diagnosed bilateral shoulder strain and status post arthroscopic surgery of the right shoulder.

Next, the Board finds that during service the Veteran injured both shoulders while sliding headfirst during a softball game.  Throughout the course of this appeal, in various lay statements and in testimony at both the September 2013 and August 2016 Board videoconference hearings, the Veteran advanced injuring both shoulders after a headfirst dive into second base while playing softball during service.  The Veteran testified that upon diving into the base both shoulders "jammed," and there has been bilateral shoulder pain ever since.  This testimony was supported by the testimony of the Veteran's wife, who knew the Veteran during service in 1972, and who had observed the Veteran's painful shoulders since they first met.   

The Board notes that the service treatment records are absent for any complaint, treatment, and/or diagnosis of a right or left shoulder injury; however, at the August 2016 Board videoconference hearing, the Veteran credibly testified to not reporting to sick call unless the health problem was serious.  In fact, the service treatment records reflect that the Veteran rarely went to sick call, and the times he did were mostly to address hearing loss and tinnitus symptoms.  Further, this testimony is supported by a March 1997 private treatment record noting that the Veteran had not been to see a physician in over 10 years.  As such, considering all the relevant evidence of record, the Board finds that during service the Veteran injured both shoulders while sliding headfirst during a softball game.

Finally, the Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the currently diagnosed right and left shoulder disabilities are related to the in-service softball injury.

Per the September 2015 VA shoulder examination, the VA examiner found it was less likely as not that a right or left shoulder disability was related to service; however, the Board notes that there are a number of problems with the opinion.  As directed in the Board's April 2015 Remand, the VA examiner was to receive a copy of the independent medical examination, discussed above, which diagnosed multiple shoulder disabilities, to include arthritis.  Despite this, the VA examination report indicates that the Veteran was only diagnosed with right and left shoulder strain and right shoulder arthroscopic surgery residuals, with no discussion of the left shoulder surgery.  Further, no X-rays were taken of the Veteran's shoulders despite prior treatment records indicating that the Veteran had arthritis in both shoulders.  No explanation was offered by the VA examiner as to why the Veteran was not being diagnosed with arthritis and/or tendonitis in either shoulder despite prior diagnosis, to include the possibility of a misdiagnosis.

In addition to the missing diagnoses, the negative direct service connection opinion was based, at least in part, upon the Veteran not receiving shoulder treatment until 2001; however, no mention was made of the fact that at the September 2013 Board videoconference hearing (and elsewhere in the record) the Veteran testified to having symptoms of a bilateral shoulder disability since service.  For these reasons, the Board finds the September 2015 VA shoulder examination to be of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

As discussed above, the Board received a private independent medical examination report in June 2013.  Per the examination report, the private examiner opined that sliding into the base headfirst during the in-service softball game caused contusions and strains in the ligaments and soft tissues of both shoulders.  These strained ligaments were then continuously aggravated by gravity and the activities of daily living, eventually causing the currently diagnosed right and left shoulder disabilities.  As such, it was as likely as not that the bilateral shoulder disabilities were related to the Veteran's service.  The private examiner explained that this opinion was based upon examination of the Veteran, review of the medical and service records, the examiner's educational training and experience, and reasonable medical probability and certainty.

VA also received an April 2016 opinion from a private orthopedist.  Per the orthopedist, based upon imaging and examination of the Veteran, it was at least as likely as not that the left shoulder disabilities were related to service.  While no opinion was offered as to the right shoulder, in a subsequent August 2016 letter, the private orthopedist explained that the Veteran had battled bilateral shoulder problems since injuring the shoulders in service.  While no right shoulder opinion was offered, the Board finds that the August 2016 letter supports the findings of the private examiner in June 2013.

The Veteran is currently diagnosed with multiple right and left shoulder disabilities, and during service both shoulders were injured while sliding headfirst during a softball game.  Two private examiners have linked the softball injury with the currently diagnosed right and left shoulder disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the right and left shoulder disabilities were incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Service Connection for Bilateral Knee Disability

In the original November 2009 claim, the Veteran advanced that a bilateral knee disability began during service in 1972.  He reports that he injured the knees when falling during a training exercise during service, and that he experienced knee pain ever since the in-service injury.

Initially, the Board finds that the Veteran is currently diagnosed with multiple right and left knee disabilities.  Per the report of the May 2013 private independent medical examination, the private examiner diagnosed the Veteran with traumatic arthritis of the right and left knees.  Further, the private examiner diagnosed a right knee meniscus injury.  The VA examiner at the September 2015 VA shoulder examination also diagnosed the Veteran with bilateral knee strain.

Next, the Board finds that during service the Veteran injured both knees after falling while carrying a fellow service member during training.  Throughout the course of this appeal, in various lay statements and in testimony at both the September 2013 and August 2016 Board videoconference hearings, the Veteran advanced injuring both knees during a training drill in which the soldier runs 100 yards while carrying a fellow service member on the back.  Specifically, the Veteran testified to falling and landing hard on both knees with the service member still on his back.  Upon standing, the Veteran was in pain and had to limp around.  The pain continued throughout service.  This testimony was supported by the testimony of the Veteran's wife, who knew the Veteran during service in 1972, and who had observed the Veteran's painful knees since they first met.   

The Board notes that the service treatment records are absent for any complaint, treatment, and/or diagnosis of a right or left knee injury; however, as discussed above, at the August 2016 Board videoconference hearing, the Veteran credibly testified to not going to sick call unless the health problem was serious.  Again, as discussed above, the service treatment records reflect that the Veteran rarely went to sick call, and the testimony is supported by a March 1997 private treatment record noting that the Veteran had not been to see a physician in over 10 years.  As such, considering all the relevant evidence of record, the Board finds that during service the Veteran injured both knees after falling while carrying a fellow service member during training.

Finally, the Board finds that, after a review of all the evidence of record, both lay and medical, the evidence is at least in equipoise as to whether the currently diagnosed right and left knee disabilities are related to the in-service fall during training.

Per the September 2015 VA knee examination, the VA examiner found it was less likely as not that a right or left knee disability was related to service; however, the Board again notes that there are a number of problems with the opinion.  As discussed above, per the Board's April 2015 Remand, the VA examiner was to receive a copy of the independent medical examination diagnosing the Veteran with various knee disabilities, to include arthritis.  Despite this, the VA examination report indicates that the Veteran was only diagnosed with right and left knee strain.  Further, no X-rays were taken of the Veteran's knees despite prior treatment records indicating that the Veteran had arthritis in both knees.  No explanation was offered by the VA examiner as to why the Veteran was not being diagnosed with bilateral knee arthritis despite prior diagnosis, to include the possibility of a misdiagnosis.

In addition to the missing diagnoses, the negative direct service connection opinion was based, at least in part, upon the Veteran not receiving knee treatment until February 1986; however, no mention was made of the fact that at the September 2013 Board videoconference hearing (and elsewhere in the record) the Veteran testified to having symptoms of a bilateral knee disability since service.  For these 

reasons, the Board finds the September 2015 VA knee examination to be of little probative value.  See Reonal, 5 Vet. App. at 461 (holding that an opinion based upon an inaccurate factual premise has no probative value).

As discussed above, the Veteran received a private independent medical examination in June 2013.  Per the examination report, the private examiner opined that the fall during training put so much force on the knees that the Veteran sustained ligament tearing in both knees and meniscus tearing in the right knee.  This ligament and meniscus tearing subsequently lead to the Veteran developing traumatic arthritis in both knees.  As such, it was as likely as not that the bilateral knee disabilities were related to the Veteran's service.  The private examiner explained that the opinion was based upon examination of the Veteran, review of the medical and service records, the examiner's educational training and experience, and reasonable medical probability and certainty.

VA also received an April 2016 opinion from a private orthopedist.  Per the orthopedist, based upon imaging and examination of the Veteran, it was at least as likely as not that the right knee disabilities were related to service.  While no opinion was offered as to the left knee, in a subsequent August 2016 letter, the private orthopedist explained that the Veteran has battled bilateral knee problems since injuring the knees during service.  While no left knee opinion was offered, the Board finds that the August 2016 letter supports the findings of the private examiner in June 2013.

The Veteran is currently diagnosed with multiple right and left knee disabilities, and during service both knees were injured after falling while carrying a fellow service member during training.  Two private examiners have linked the falling injury with the currently diagnosed right and left knee disabilities.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the right and left knee disabilities were incurred in active service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104.


ORDER

Service connection for right shoulder disabilities of traumatic arthritis, tendonitis, shoulder strain, and status post arthroscopic surgery is granted.

Service connection for left shoulder disabilities of traumatic arthritis, tendonitis, shoulder strain, and rotator cuff rupture and repair residuals is granted.

Service connection for right knee disabilities of knee strain, traumatic arthritis, and a meniscus injury is granted.

Service connection for left knee disabilities of knee strain and traumatic arthritis is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


